
	
		I
		111th CONGRESS
		1st Session
		H. R. 1559
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Mario Diaz-Balart of
			 Florida introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the resolution of several land ownership
		  and related issues with respect to parcels of land located within the
		  Everglades National Park.
	
	
		1.Everglades national
			 park
			(a)DefinitionsIn
			 this section:
				(1)CompanyThe
			 term Company means Florida Power & Light Company.
				(2)Federal
			 landThe term Federal Land means the parcels of land
			 that are—
					(A)owned by the
			 United States;
					(B)administered by
			 the Secretary;
					(C)located within the
			 National Park; and
					(D)generally depicted
			 on the map as—
						(i)Tract A, which is
			 adjacent to the Tamiami Trail, U.S. Rt. 41; and
						(ii)Tract B, which is
			 located on the eastern boundary of the National Park.
						(3)MapThe
			 term map means the map prepared by the National Park Service,
			 titled Proposed Land Exchanges, Everglades National Park,
			 numbered 160/60411A, and dated September 2008.
				(4)National
			 parkThe term National Park means the Everglades
			 National Park located in the State.
				(5)Non-federal
			 landThe term non-Federal land means the land in the
			 State that—
					(A)is owned by the
			 State, the specific area and location of which shall be determined by the
			 State; or
					(B)(i)is owned by the
			 Company;
						(ii)comprises approximately 320 acres;
			 and
						(iii)is located within the East
			 Everglades Acquisition Area, as generally depicted on the map as Tract
			 D.
						(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(7)StateThe
			 term State means the State of Florida and political subdivisions
			 of the State, including the South Florida Water Management District.
				(b)Land exchange
			 with state
				(1)In
			 generalSubject to the provisions of this paragraph, if the State
			 offers to convey to the Secretary all right, title, and interest of the State
			 in and to specific parcels of non-Federal land, and the offer is acceptable to
			 the Secretary, the Secretary may, subject to valid existing rights, accept the
			 offer and convey to the State all right, title, and interest of the United
			 States in and to the Federal land generally depicted on the map as Tract
			 A.
				(2)ConditionsThe
			 land exchange under paragraph (1) shall be subject to such terms and conditions
			 as the Secretary may require.
				(3)Valuation
					(A)In
			 generalThe values of the land involved in the land exchange
			 under paragraph (1) shall be equal.
					(B)EqualizationIf
			 the values of the land are not equal, the values may be equalized by donation,
			 payment using donated or appropriated funds, or the conveyance of additional
			 parcels of land.
					(4)AppraisalsBefore
			 the exchange of land under paragraph (1), appraisals for the Federal and
			 non-Federal land shall be conducted in accordance with the Uniform Appraisal
			 Standards for Federal Land Acquisitions and the Uniform Standards of
			 Professional Appraisal Practice.
				(5)Technical
			 correctionsSubject to the agreement of the State, the Secretary
			 may make minor corrections to correct technical and clerical errors in the
			 legal descriptions of the Federal and non-Federal land and minor adjustments to
			 the boundaries of the Federal and non-Federal land.
				(6)Administration
			 of land acquired by secretaryLand acquired by the Secretary
			 under paragraph (1) shall—
					(A)become part of the
			 National Park; and
					(B)be administered in
			 accordance with the laws applicable to the National Park System.
					(c)Land exchange
			 with company
				(1)In
			 generalSubject to the provisions of this paragraph, if the
			 Company offers to convey to the Secretary all right, title, and interest of the
			 Company in and to the non-Federal land generally depicted on the map as
			 Tract D, and the offer is acceptable to the Secretary, the
			 Secretary may, subject to valid existing rights, accept the offer and convey to
			 the Company all right, title, and interest of the United States in and to the
			 Federal land generally depicted on the map as Tract B, along
			 with a perpetual easement on a corridor of land contiguous to Tract B for the
			 purpose of vegetation management.
				(2)ConditionsThe
			 land exchange under paragraph (1) shall be subject to such terms and conditions
			 as the Secretary may require.
				(3)Valuation
					(A)In
			 generalThe values of the land involved in the land exchange
			 under paragraph (1) shall be equal unless the non-Federal land is of higher
			 value than the Federal land.
					(B)EqualizationIf
			 the values of the land are not equal, the values may be equalized by donation,
			 payment using donated or appropriated funds, or the conveyance of additional
			 parcels of land.
					(4)AppraisalBefore
			 the exchange of land under paragraph (1), appraisals for the Federal and
			 non-Federal land shall be conducted in accordance with the Uniform Appraisal
			 Standards for Federal Land Acquisitions and the Uniform Standards of
			 Professional Appraisal Practice.
				(5)Technical
			 correctionsSubject to the agreement of the Company, the
			 Secretary may make minor corrections to correct technical and clerical errors
			 in the legal descriptions of the Federal and non-Federal land and minor
			 adjustments to the boundaries of the Federal and non-Federal land.
				(6)Administration
			 of land acquired by secretaryLand acquired by the Secretary
			 under paragraph (1) shall—
					(A)become part of the
			 National Park; and
					(B)be administered in
			 accordance with the laws applicable to the National Park System.
					(d)MapThe
			 map shall be on file and available for public inspection in the appropriate
			 offices of the National Park Service.
			(e)Boundary
			 revisionOn completion of the land exchanges authorized by this
			 section, the Secretary shall adjust the boundary of the National Park
			 accordingly, including removing the land conveyed out of Federal
			 ownership.
			
